Order filed, May 8, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00375-CV
                                    ____________

                       AKINDELE OLUFOWOSHE, Appellant

                                             V.

        LANCE PINKERTON AND WILLOW TRACE OWNERS, Appellee


                       On Appeal from the 240th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 11-DCV-192884


                                          ORDER

       The reporter’s record in this case was due April 9, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order the Official Court Reporter of the 240th District Court, to file the
record in this appeal within 30 days of the date of this order.

                                        PER CURIAM